Title: To Alexander Hamilton from James McHenry, 3 January 1791
From: McHenry, James
To: Hamilton, Alexander


Baltimore 3 Jany. 1791.
My dear Sir.
You may think I have neglected you from my long silence, but I can assure you I have never forgot you. Having withdrawn myself from every thing of a public nature, this has led me to endeavour to reduce my pleasures as much as possible to a small compass, and this to neglect many correspondents for whom I entertain the liveliest affection. That I love and esteem you, I know you will believe without my repeating it. Your career as yet has been glorious. I wish sincerely that nothing adverse may interrupt it.
You owe this short reassurance of my regards to Capn. Barney who has a desire to be personally known to you. I introduce him with pleasure. He is a man of many valuable qualities, and well-known for his distinguished services during the war. As yet however he is to receive his reward. I believe he goes up to Congress with the intention to petition for commutation, on the expences incurred in his captivity.
Pray present me to Mrs. Hamilton. I have learned from a friend of yours that she has as far as the comparison will hold as much merit as your treasurer as you have as treasurer of the wealth of the United States.
Adieu my dear Secretary and believe me unchangeably yours
James McHenry
I approve of your bank plan. I see you have accommodated a little but it is under such restrictions ⟨— c⟩annot let it injure.
